Citation Nr: 0739398	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-14 123A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent 
disabling for sciatic neuritis and hypertrophy.  

2.  Entitlement to an evaluation in excess of 30 percent 
disabling for paroxysmal atrial fibrillation.  
	


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1977 to May 1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal.  

Additionally, the Board notes that the veteran was originally 
granted service connection for the residuals of right lower 
extremity radiculopathy in an April 2005 RO decision.  In 
October 2005, the veteran filed a notice of disagreement 
(NOD) with the 10 percent rating that was assigned and a 
statement of the case (SOC) was issued in September 2006.  
However, the veteran failed to timely perfect his appeal with 
regards to that issue.  Therefore, the issue of entitlement 
to a higher initial rating for the residuals of right lower 
extremity radiculopathy is not before the Board.  38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have incapacitating 
episodes with a total duration of at least six weeks during 
the past 12 months or unfavorable ankylosis of the entire 
thoracolumbar spine or of the entire spine.

3.  The veteran's paroxysmal atrial fibrillation has not been 
shown to result in acute congestive heart failure in the past 
year, or; workload of greater than 3 METs but not greater 
than 5 METs resulting in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for sciatic neuritis and hypertrophy have not been met.  38 
U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 
5242, 5243 (2007).

2.  The criteria for an evaluation in excess of 30 percent 
for paroxysmal atrial fibrillation have not been met.  38 
U.S.C.A. § 1155 (2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.13, 
4.104 Diagnostic Code 7010 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

Prior to initial adjudication of the veteran's claims, a 
letter dated in November 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter advised the veteran what information and 
evidence was needed to substantiate the claims decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claims.  He 
was specifically told that it was his responsibility to 
support the claims with appropriate evidence.  Finally the 
letters advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In a letter dated in March 2006, the veteran was provided 
with notice of the type of evidence necessary to establish a 
higher disability rating or earlier effective date for the 
disabilities on appeal.  Further, the veteran was 
specifically told in the March 2005 SOC and September 2006 
supplemental statement of the case (SSOC) what evidence was 
needed for higher disabling ratings for his disabilities on 
appeal.  Moreover, the veteran has not expressed disagreement 
with the assigned effective dates.  Additionally, any defects 
in the timeliness of this notice was cured by the 
readjudication in September 2006.  Prickett v. Nicholson, 20 
Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision 
by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case). 

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  The veteran underwent VA 
examinations in connection with his claims in February 2004.  
VA has also assisted the veteran throughout the course of 
this appeal by providing them with a SOC and SSOC, which 
informed them of the laws and regulations relevant to his 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).



1.  Sciatic neuritis and hypertrophy

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 40 
percent evaluation is warranted when there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2007).

Further, for VA compensation purposes, normal forward flexion 
of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation are zero 
to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is 0 to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motions for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2007).  See also 38 C.F.R. § 4.71a, Plate V (2007).

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5). 

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 40 percent disability 
evaluation is contemplated for incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months.  A 60 percent disability 
evaluation is assigned for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.

In considering the evidence of record under the laws and 
regulations as outlined above, the Board finds that the 
veteran is not entitled to an increased evaluation in excess 
of 40 percent for his service-connected sciatic neuritis and 
hypertrophy.  The evidence of record does not reveal 
unfavorable ankylosis of the entire thoracolumbar spine or 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  In this regard, there 
is no medical evidence diagnosing the veteran with ankylosis 
of the spine, and there are none of the previously mentioned 
symptoms indicative of unfavorable ankylosis.  Further, the 
Board notes that there are no treatment records documenting 
him as having had bedrest prescribed by a physician.  In 
fact, during the February 2004 VA examination, the veteran 
had flexion to 70 degrees, extension limited to 20 degrees, 
right and left lateral bend to 30 degrees, and right and left 
lateral rotation to 30 degrees.  As such, the medical 
evidence of record does not show his spine to be fixed in 
flexion or extension.  Thus, the veteran has not been shown 
to have met the criteria for an evaluation in excess of 40 
percent for his service-connected back disability.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's service-connected back 
disability is not warranted on the basis of functional loss 
due to pain or weakness in this case, as the veteran's 
symptoms are supported by pathology consistent with the 
assigned 40 percent rating, and no higher.  In this regard, 
the Board observes that the veteran has complained of pain on 
numerous occasions.  However, the effect of the pain in the 
veteran's lumbar spine is contemplated in the currently 
assigned 40 percent disability evaluation under Diagnostic 
Code 5242.  The veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  In 
fact, the February 2004 VA examiner stated that range of 
motion during passive, active, and repetitive movements were 
the same and there was no limitation of motion due to 
weakness, fatigueability, incoordination or flare-ups.  
Therefore, the Board finds that the preponderance of the 
evidence is against a higher evaluation. 

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
veteran suffers from a separate neurological disability 
distinct from his service-connected sciatic neuritis and 
hypertrophy.  The medical evidence of record does not 
identify any separate neurological findings or disability not 
already contemplated under the discussed pertinent criteria.  
Further, the Board notes that the veteran is separately 
service-connected for the residuals of right lower extremity 
radiculopathy at 10 percent disabling, which is not on appeal 
and therefore is not being considered.  Further, the Board 
notes that separate evaluations for the same symptomatology 
would constitute pyramiding and would not be allowed.  See 38 
C.F.R. § 4.14.  Moreover, there were no objective findings of 
left lower extremity radiculopathy anywhere in the veteran's 
treatment records.  In fact, the February 2004 examiner 
indicated that Patrick's maneuver was negative on the left 
side.  In addition, the veteran denied bowel or bladder 
incontinence.  Therefore, the Board concludes that the 
veteran does not suffer from additional neurological 
deficiency so as to warrant a separate disability rating 
under the diagnostic codes pertinent to rating neurological 
disorders.  See Bierman v. Brown, 6 Vet. App. 125,129-132.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected sciatic 
neuritis and hypertrophy have caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise render impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
back disability under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

2.  Paroxysmal atrial fibrillation

Under the revised criteria of DC 7010, a 30 percent 
evaluation is warranted for paroxysmal atrial fibrillation or 
other supraventricular tachycardia with more than four 
episodes per year documented by electrocardiogram or Holter 
monitor.  There is no higher rating available under that DC.  
38 C.F.R. § 4.104, DC 7010.

The Board has therefore considered rating the veteran under 
different diagnostic codes that may result in a higher 
rating.  However, the Board finds that the veteran is not 
entitled to an increased evaluation in excess of 30 percent 
for his service-connected paroxysmal atrial fibrillation.  In 
this regard, there is no objective medical evidence of more 
than one episode of acute congestive heart failure in the 
past year, or; workload of greater than 3 METs but not 
greater than 5 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent, which are required 
for a rating in excess of 30 percent.  See Diagnostic Codes 
7000-7007, 7011-7015.  A January 2004 VA treatment entry 
reflected that the veteran reported ten to twelve 
palpitations everyday lasting about two to ten minutes with 
associated shortness of breathe but no chest pain or 
sweating, giddiness, or syncopal episodes.  The veteran was 
specifically found not to have heart failure.  During the 
February 2004 VA examination, the veteran reported daily 
symptoms with at least one or two episodes each day lasting 
about three to ten minutes with palpitations and shortness of 
breathe.  However, he did not report chest pain or myocardial 
infarction.  The veteran did not require cardioversion.  
Importantly, his METs were 9.  As such, the evidence of 
record does not more nearly approximate the criteria for a 
rating in excess of 30 percent disabling.  38 C.F.R. § 4.7.  

In any event, the veteran has not been shown to have valvular 
heart disease (DC 7000), endocarditis (7001), pericarditis 
(7002), pericardial adhesions (7003), syphilitic heart 
disease (7004), arteriosclerotic heart disease (7005), 
myocardial infarction (7006), hypertensive heart disease 
(7007), atrioventricular block (7015), heart valve 
replacement (7016), coronary bypass surgery (7017), 
implantable cardiac pacemakers (7018), cardiac 
transplantation (DC 7019); or cardiomyopathy (DC 7020).  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected paroxysmal 
atrial fibrillation has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
paroxysmal atrial fibrillation under the provisions of 38 
C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

Entitlement to an evaluation in excess of 40 percent 
disabling for sciatic neuritis and hypertrophy is denied.  

Entitlement to an evaluation in excess of 30 percent 
disabling for paroxysmal atrial fibrillation is denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


